Title: From John Quincy Adams to William Stephens Smith, 16 April 1806
From: Adams, John Quincy
To: Smith, William Stephens



Dear Sir.
Washington 16. April 1806.

I have within these few days successively received your two letters, one of them containing the relation of the circumstances respecting General Miranda’s projects, and your relations with him while he was in this Country; and the other containing the request that I would write an Oration for your Son John—On the first of these subjects, I trust that in the trial of the Cause, on the Bill found by the Grand Jury, of which I have seen an account in the New–York prints, you will have competent proof to produce that you have not violated the Laws of the United States.—As to the conduct of the President and Secretary of State, whether they said too much to Miranda, or whether he inferred from what they said or did more than he was warranted to infer, I am at present very incompetent to determine—That he misunderstood or misrepresented their real intentions I have no doubt. Where the mistake originated must remain for the present a matter of opinion.
My own occupations so fully engross my time, that I fear it will not be in my power to write the Oration; and I have so much confidence in the genius and acquirements of your Son, that I believe him able to honour himself more by writing his own performance at his Commencement, than by depending upon a friend for the production. I have an high opinion of his good sense, discretion and application, and am perswaded he will acquit himself very creditably without any assistance from abroad.
Congress are to adjourn next Monday the 21st: They break up under a variety of unpleasant and unpromising circumstances. I propose to leave this place about the 25th: and hope to have the pleasure of seeing you before the last of the Month—My wife remains here for the present, and probably will remain here through the Summer—I am, Dear Sir, every truly your’s—
